Citation Nr: 0703311	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  01-07 763A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington



THE ISSUE

Entitlement to service connection for a claimed neurologic 
disorder manifested memory loss, tremors, thought and speech 
dysfunction and concentration problems.  



REPRESENTATION

Appellant represented by:	Elie Halpern, Attorney



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967.  

In July 2003, the veteran had a hearing at the RO before the 
undersigned Veterans Law Judge.  

In January 2004, the Board of Veterans' Appeals (Board) 
remanded the case for further development.  

In January 2004, the Board granted the veteran's claim of 
entitlement to service connection hearing loss disability.  
As to the issue of service connection, that action 
represented a full grant of benefits.  Accordingly, the Board 
no longer has jurisdiction over that issue, and it will not 
be considered below.  38 U.S.C.A. § 7104(a) (West 2002); 
38 C.F.R. § 20.101 (2006).  

Pursuant to the Board's January 2004 remand, the RO issued 
the veteran a Statement of the Case (SOC) with respect to a 
claim of service connection for acquired psychiatric 
disability, including major depression, anxiety and panic 
attacks.  

However, with respect to that issue, the veteran did not 
perfect his appeal by submitting a timely Substantive Appeal.  
Accordingly, the Board also has no jurisdiction over that 
issue, and it will not be considered below.  38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.101.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested a neurologic 
disorder in service or for many years thereafter.  

2.  The currently demonstrated neurologic manifestations of 
memory loss, tremors, thought and speech dysfunction and 
concentration problems, are not shown to be due to carbon 
tetrachloride or microwave radiation exposure or other event 
or incident of the veteran's period of active service.  



CONCLUSION OF LAW

The veteran's neurologic disability, including peripheral 
neuropathy and any manifested by memory loss, tremors, 
thought and speech dysfunction or concentration problems, is 
not due to disease or injury that was incurred in or 
aggravated by service, nor may any be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.311 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for neurologic disability, manifested 
memory loss, tremors, thought and speech dysfunction, and 
concentration problems.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  

In a letter, dated in July 2004, the RO informed the veteran 
that in order to establish service connection for a 
particular disability, the evidence had to show the 
following:  1) that the veteran had had an injury in military 
service or that he had a disease that began in or was made 
worse by military service; or that there was an event in 
service which caused injury or disease; 2) that the veteran 
had current physical or mental disability; and 3) that there 
was a relationship between the current disability and an 
injury, disease, or event in service.  See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that VA would seek to provide, 
such as records held by Federal agencies; (3) the information 
and evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all requested 
records that weren't in the possession of a Federal 
department or agency.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
They also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, the notice with respect to the claim 
of service connection for neurologic disability was not sent 
to the veteran until well after the unfavorable rating 
decision in March 2000.  Nevertheless, any defect regarding 
the timing of that notice was harmless error.  

Not only did the foregoing notice comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the Supplemental 
Statements of the Case (SSOC's) set forth the text of those 
laws and regulations.  Moreover, the SOC and SSOC's notified 
the veteran and his representative of the evidence which had 
been obtained in support of the veteran's appeal.  

Following the July 2004 notice, the RO granted the veteran 
additional time to develop the record.  Thereafter, the RO 
readjudicated the veteran's appeal.  In so doing, the RO 
considered the entire record, including evidence and argument 
received after July 2004.  Thus, the veteran had an 
opportunity to fully participate in the development of his 
claim.  As such, there is no prejudice to the veteran due to 
any defect in the timing of the July 2004 notice.  See 
Prickett v. Nicholson, No. 04-0140 (U.S. Vet. App. Sept. 11, 
2006).

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
However, the absence of such notification is not prejudicial 
in this case.  

Where, as here, service connection is denied, no the 
potential disability rating or effective date is assigned.  
Accordingly, any discussion of those elements is essentially 
moot.  Id.

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  In this regard, he has 
not identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
of entitlement to service connection for neurologic 
disability, manifested memory loss, tremors, thought and 
speech dysfunction, and concentration problems.  As such, 
there is no prejudice to the veteran due to a failure to 
assist him with that claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005) (discussing prejudicial error).  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of that issue.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  Accordingly, the Board 
will proceed to the merits of the appeal.  


II.  Facts and Analysis

During his hearing in July 2003, the veteran testified that 
his neurologic disability was the result of his exposure to 
carbon tetrachloride in service.  He stated that, while 
assigned to a cramped communications room in service, he 
regularly was required to use carbon tetrachloride to clean 
communications equipment.  

During the course of the appeal, the veteran also asserted 
that his neurologic disability was the result of radiation 
exposure during service.  Such exposure was reportedly due to 
microwave radar equipment located on the missile base where 
he was stationed.  

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

For certain disabilities, such as organic diseases of the 
nervous system, service connection may be presumed when such 
disability is shown to a degree of 10 percent or more within 
one year of the veteran's discharge from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

A careful review of the veteran's service medical records, 
including the reports of his service entrance and separation 
examinations, shows that they are negative for complaints or 
findings referable to neurologic disorder, including memory 
loss, tremors, thought and speech dysfunction or 
concentration problems.  

In November 1965, during service, the veteran complained of 
having a temporary memory loss after striking his head at an 
ice rink.  He was hospitalized overnight for observation; 
however, no head injury was found.  

It was not until many years after service that the veteran 
filed his initial claim of service connection for neurologic 
disorder including memory loss, tremors, thought and speech 
dysfunction and concentration problems.  

Indeed, such disability was not clinically identified until 
1993, when VA outpatient treatment records showed that the 
veteran was being treated for a two year history of a mild 
essential tremor.  

Since that time, the veteran has been followed by VA, 
primarily by the Psychiatry and Neurology services.  The 
primary neurologic diagnoses have been peripheral neuropathy 
of the lower extremities and essential tremor of the left 
upper extremity.  

In April and September 2000 and April 2004, the veteran's 
treating psychiatrist at VA opined that he had diffuse 
concentration difficulties and a tremor that were due to 
central nervous system damage from exposure to carbon 
tetrachloride.  In support of his conclusion, the treating 
psychiatrist offered an excerpt from a medical text.  

Although the text cited recent evidence suggesting an 
association between peripheral neuropathy and the use of 
carbon tetrachloride, it was noted that such an association 
had not been confirmed.  The text was negative for any 
evidence of a relationship between exposure to carbon 
tetrachloride and the onset of any essential tremor.  

In a submitted copy of an Army Technical Bulletin, dated in 
January 1961, it was noted that prolonged or repeated 
inhalation of carbon tetrachloride vapor, prolonged or 
repeated contact with the skin or mucous membranes or taking 
it internally could cause acute or chronic poisoning that 
resulted in damage to various areas, including the central 
nervous system.  It was further noted that action had been 
taken to eliminate carbon tetrachloride from the Signal Corps 
supply system and to replace it with other cleaners.  

While former servicemen have indicated that carbon 
tetrachloride was used at various times in other units, their 
statements alone do not serve to establish that it was used 
by the veteran's unit or the veteran himself in service.  

However, even if the veteran did have such exposure, there is 
no evidence on file concerning the elapsed time of the 
exposure, the strength of the carbon tetrachloride, or the 
amount, if any, absorbed.  In this regard, the medical text 
provided by the treating psychiatrist stated that the 
potential effects of low-level, long-term exposures to humans 
had not yet been determined.  

Moreover, the preponderance of the competent evidence of 
record shows that the veteran's neurologic disability was 
unrelated to service.  Indeed, despite numerous consultations 
and work-ups, the VA Neurology service failed to report any 
evidence of a nexus between the veteran's peripheral 
neuropathy or tremor and any event in service or during the 
first year after the veteran's discharge from the service.  

During an August 2001 Neurologic Consultation, the veteran 
thought that he might have had some exposure to carbon 
tetrachloride and radiation in service and requested the 
consultant's comments in that regard.  However, the 
neurologic consultant did not even suggest a relationship 
between such exposure and the onset of either tremor or 
peripheral neuropathy.  

Moreover, in the following month, the neurologic consultant 
told the veteran's treating psychiatrist that he was not 
convinced that the veteran's symptoms were explained by 
carbon tetrachloride exposure.  

In December 2004 and August 2005, the veteran underwent VA 
examinations to determine whether his peripheral neuropathy 
and/or intention tremor were the result of service.  

In December 2004, the VA examiner stated that there was no 
evidence for a specific chemical exposure etiology for the 
essential tremor.  Rather, he stated that the etiology for 
the veteran's essential tremor and peripheral neuropathy were 
unknown.  

During a VA psychiatric examination, the examiner reported 
reviewing the medical file in detail.  He stated that it was 
not clear if the neurologists were assigning a causal 
relationship between the solvent exposure and the neurologic 
deficit.  He concluded that, if the veteran did, in fact, 
have an 18 month history of intermittent exposure to carbon 
tetrachloride, it was likely that he could have suffered some 
neurologic damage.  

In August 2005, the VA examiner acknowledged that exposure to 
carbon tetrachloride could cause central nervous system 
defects.  However, he concluded that such a nexus was not 
likely, because the veteran's exposure had been intermittent 
in nature and because the neurologic deficits did not become 
manifest until approximately 23 years after the claimed 
exposure.  

In weighing the evidence, the Board finds that the reports of 
the VA neurology service, the report of the December 2004 VA 
neurologic examination, and the report of the August 2005 
examination to be of greater probative value than the opinion 
of the veteran's treating psychiatrist and the report of the 
December 2004 VA psychiatric examination.  

Moreover, other than the excerpt from a medical text, the 
treating psychiatrist based his conclusion on the medical 
history reported by the veteran.  While the treating 
psychiatrist found the veteran's history convincing, a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  LeShore v. Brown, 8 
Vet. App. 406, 409 (1995).  

In this regard, it should be noted that the United States 
Court of Appeals for Veterans Claims (Court) has explicitly 
rejected the broad application of the 'treating physician 
rule' that gives the opinions of treating physicians greater 
weight in evaluating veterans' claims.  Guerrieri v. Brown, 4 
Vet. App. 467, 417 - 473 (1993).  

As to the report of the August 2004 psychiatric examiner, the 
Board notes that the veteran failed to give a rationale for 
his opinion.  He did state that it was unclear whether the 
neurologic examinations were hypothesizing a relationship 
between the veteran's carbon tetrachloride.  However, as 
noted, the only mention of the veteran's carbon tetrachloride 
exposure by the VA neurology service was unfavorable to the 
veteran.  

In May 2005, D. C. M., Ph.D, reported that he had a doctorate 
in Environmental Engineering and had studied the problems of 
solvent exposure involving Armed Forces personnel.  He stated 
that he was in the service in the mid-1960's and that carbon 
tetrachloride was a commonly used cleaning solvent by Army 
personnel on radio and electronic equipment.  He noted that 
exposure to such substance could cause damage to the nervous 
system.  

Dr. M. opined that, based on his review of the veteran's 
case, a discussion with the veteran and his own service 
experiences, that the veteran's problems with peripheral 
neuropathy, memory loss, central nervous symptoms and tremors 
were more likely than not due to his inservice exposure to 
carbon tetrachloride.  

In view of the conflicting opinions, the Board sent the 
veteran's case to a Veterans Health Administration medical 
expert in neurology.  However, after reviewing the veteran's 
claims file, the medical expert was unable to find a 
connection between the veteran relatively recent onset of 
neurologic symptoms and the claimed carbon exposure to carbon 
tetrachloride or microwave radiation in service.  

The VHA medical expert noted that a review of the literature 
provided no clear Class I evidence-based material support for 
microwave radiation as the cause for the complaints of memory 
loss or tremors.  He noted that the veteran's complaints of 
numbness in the lower extremities were attributable to causes 
such as lumbar strain.  The medical expert cited a multitude 
of causes for tremors and found them associated with the 
veteran's anxiety and/or intention tremors.  

The medical expert acknowledged the scattered reports of 
acute exposure to carbon tetrachloride followed by a hiatus 
of a few months with residual tremor.  However, he was unable 
to find any recent reports supporting a diagnosis that 
exposure to carbon tetrachloride had resulted in delayed 
effects several decades later.  

The Board places great probative value on the medical 
expert's opinion, as it was formulated after a complete 
review of the veteran's claims file.  Together with the 
reports from the VA Neurology Service and neurologic 
examinations, the Board finds that the preponderance of the 
competent evidence is against the veteran's claim.  

The only other reports in support of the veteran's appeal 
come from the veteran and from lay statements submitted on 
his behalf.  However, laymen are only qualified to report on 
matters which are capable of lay observation.  They are not 
qualified to render opinions which require medical expertise, 
such as the diagnosis or cause of a particular disability.  
38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Therefore, their opinions, without more, 
cannot be considered competent evidence of service 
connection.  

With respect to the veteran's claim of exposure to radiation, 
the Board notes that by law, service connection may be 
presumed when a veteran, who was exposed to radiation in 
service, develops certain diseases.  38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309, 3.311.  

In this case, however, neither peripheral neuropathy nor 
disability manifested by memory loss, tremors, thought and 
speech dysfunction, and concentration problems are among 
those diseases.  

Moreover, there is no competent evidence of record which 
supports a nexus between any of demonstrated neurologic 
disorders and the claimed radiation exposure.  

Again, the only reports to the contrary comes from the 
veteran and from lay personnel who submitted statements on 
his behalf.  However, as noted above, laymen are simply not 
qualified to render such an opinion.  Espiritu.  

In light of the foregoing, the Board also concludes that the 
preponderance of the competent evidence of record is also 
against the veteran's theory that his neurologic disability 
is the result of the claimed exposure to radiation in 
service.  



ORDER

Service connection for neurologic disability, including 
peripheral neuropathy and disability manifested by memory 
loss, tremors, thought and speech dysfunction, and 
concentration problems, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


